Mr. Chief Justice Clarity delivered the opinion of the court: It appears from the evidence in this case, that claimant was on the 17th day of August, 1928, and for over a year prior thereto, employed by the Department of Public Works and Buildings of the State of Illinois, in the Division of Highways and while assisting in moving a portable or collapsible office building from Kiser to Carrolton, and while engaged in his duties, riding on a truck, he was thrown from the truck, his right foot caught in a tire carrier, and dragged five hundred feet. His flesh and tendons were torn and lacerated. It appears that the State has already paid claimant $350.00 and consents to a further award for injuries, etc., of $1,528.40. It is therefore recommended that the claimant be allowed $1,528.40.